Case 2:20-cv-02188-JMA-AKT Document 17 Filed 08/12/20 Page 1 of 4 PageID #: 55




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X             For Online Publication Only
LORENA VELASQUEZ, on behalf of my disabled
kids, J.V., M.V.,

                                     Plaintiffs,
                                                                                ORDER
                   -against-                                                    20-CV-2188 (JMA) (AKT)
                                                                                                  FILED
SUFFOLK COUNTY POLICE (7TH PRECINCT)                                                              CLERK
ET AL.,
                                                                                       8/12/2020 10:36 am
                                     Defendants.                                         U.S. DISTRICT COURT
------------------------------------------------------------------X                 EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                                    LONG ISLAND OFFICE

           On May 11, 2020, pro se plaintiff Lorena Velasquez (“plaintiff”) filed her sixth complaint1

in this Court pursuant to 42 U.S.C. §1983. (ECF No. 1.) Plaintiff did not pay the filing fee, nor

did she file an application to proceed -in -
                                           forma   pauperis. Accordingly, by Notice of Deficiency
                                             - - - ------

dated May 20, 2020, plaintiff was instructed to either remit the filing fee or to complete and return

the enclosed application to proceed -in -
                                        forma pauperis
                                          --- - - - - - - within fourteen (14) days. (ECF No. 5.)

On May 26, 2020, plaintiff timely filed an incomplete application to proceed -in -
                                                                                 forma pauperis.
                                                                                   --- - -----

In addition, on May 19, 2020 and June 3, 20202, plaintiff filed letter motions seeking to have this

case reassigned to a different district judge in the Brooklyn courthouse. (ECF Nos. 4, 9, and 10.)

By Order dated June 4, 2020, plaintiff’s application to proceed in forma pauperis was denied

without prejudice and with leave to renew upon completion of the AO 239 in forma pauperis

application (“Long Form”). (See ECF No. 8.) The Order directed that plaintiff either remit the



1
   Velasquez v. Social Security Admin., 19-CV-4655 (removal complaint dismissed for failure to prosecute);
Velasquez v. Social Security Admin., 19-CV-4820 (removal complaint dismissed for failure to prosecute); Velasquez
v. Suffolk Police et al., 19-CV-5368 (in
                                      - -forma
                                          - - -pauperis
                                                - - - - complaint and amended complaints dismissed pursuant to 28
U.S.C. §1915(e)(2)(B)(ii)); Velasquez v. Suffolk Cnty. Police, et al., 20-CV-00791 (dismissed for failure to
prosecute); Velasquez v. William Floyd School Dist., et al., 20-CV-1329 (dismissed for failure to prosecute).
2
    Plaintiff’s June 3, 2020 letter motions were addressed to Chief Judge Roslynn Mauskopf. (See ECF No. 9-10.)
Case 2:20-cv-02188-JMA-AKT Document 17 Filed 08/12/20 Page 2 of 4 PageID #: 56




$400.00 filing fee or complete and return the enclosed Long Form application within thirty (30)

days from the date of the June 4, 2020 Order (the “Order”). It also warned plaintiff that “a failure

to timely comply with this Order will lead to the dismissal of the complaint with prejudice and

judgment will enter.” (See Order at 3, ECF No. 8.) In addition, plaintiff’s May 19, 2020 motion

for reassignment was denied. (See Order at 2, ECF No. 8.)

       Rather than file the Long Form application or remit the filing fee, by letter dated July 6,

2020, plaintiff wrote a letter to the Court asking for an update on the status of her case and on her

motions to have this case reassigned. (See ECF No. 12.)         To date, plaintiff has not paid the

filing fee nor has she filed the Long Form application. Accordingly, the complaint is dismissed

with prejudice pursuant to the Court’s June 4, 2020 Order. (See ECF No. 8 at 3.)

       In addition, as noted above, the present case is plaintiff’s sixth in this Court since August

2019. (See supra n.1.) Although plaintiff’s first two cases were removed to this Court by the

defendant, plaintiff’s failure to participate in all of her cases is well documented. A review of the

dockets in each of her prior actions reflects that plaintiff repeatedly ignores the Court’s orders,

leading to the dismissal of her complaints. See Velasquez v. Social Security Admin., 19-CV-

4655 (removal complaint dismissed for failure to prosecute); Velasquez v. Social Security Admin.,

19-CV-4820 (removal complaint dismissed for failure to prosecute); Velasquez v. Suffolk Police

et al., 19-CV-5368 (in
                    - -forma   pauperis complaint and amended complaints dismissed pursuant to
                         - - - ------

28 U.S.C. §1915(e)(2)(B)(ii)); Velasquez v. Suffolk Cnty. Police, et al., 20-CV-00791 (dismissed

for failure to prosecute); and Velasquez v. William Floyd School Dist., et al., 20-CV-1329

(dismissed for failure to prosecute).

       Every paper filed by plaintiff, “no matter how repetitious or frivolous, requires some

portion of the [Court]’s limited resources. A part of the Court’s responsibility is to see that these




                                                 2
Case 2:20-cv-02188-JMA-AKT Document 17 Filed 08/12/20 Page 3 of 4 PageID #: 57




resources are allocated in a way that promotes the interests of justice.” In re McDonald, 489 U.S.

180, 184 (1989). Indeed, the ability to litigate -in -
                                                     forma pauperis
                                                       --- - - - - - - is a privilege and may be denied

if abused. In re Sindram, 498 U.S. 177, 179-180 (1991) (“In order to prevent frivolous petitions

for extraordinary relief from unsettling the fair administration of justice, the Court has a duty to

deny -in -
         forma   - - - - - status to those individuals who have abused the system.”). The Second
               pauperis
           --- -

Circuit has held that a district court not only has the authority, but also an obligation, to deny this

benefit to a litigant who has demonstrated a history of filing frivolous and vexatious claims. See

In re Martin-Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984) (“Federal courts have both the inherent

power and the constitutional obligation to protect their jurisdiction from conduct which impairs

their ability to carry out Article III functions.”). However, it is the “[t]he unequivocal rule in this

Circuit . . . that the district court may not impose a filing injunction on a litigant sua sponte without

providing the litigant with notice and an opportunity to be heard.” Iwachiw v. New York State

Dep't of Motor Vehicles, 396 F.3d 525, 529 (2d Cir. 2005) (internal citation and quotation marks

omitted).

        Although plaintiff has a history of filing frivolous complaints in this Court and then

ignoring the Court’s orders, the undersigned is hesitant to limit her access to the courthouse door.

However, the assistance she needs and has sought is not to be found here and her abuse of judicial

resources is clearly excessive. Accordingly, this order shall serve as a warning that the Court

hopes will deter plaintiff from further frivolous filings. Should she persist in filing frivolous in

forma pauperis complaints in this Court, she will be directed to show cause why an order barring

the acceptance of any future in forma pauperis complaints for filing in the Court without first

obtaining leave of Court should not be entered. See 28 U.S.C. § 1651.

        Finally, insofar as plaintiff seeks to have this case reassigned to another district judge at

the Brooklyn courthouse (see ECF Nos. 9 and 10), such applications are again denied.



                                                   3
Case 2:20-cv-02188-JMA-AKT Document 17 Filed 08/12/20 Page 4 of 4 PageID #: 58




       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in -
                                                   forma pauperis
                                                     --- - - - - - - status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       Accordingly, the Clerk of Court is respectfully directed to enter judgment accordingly and

close this case. The Clerk of Court shall mail a copy of this Order to the plaintiff at her last known

address.

SO ORDERED.

Dated: August 12, 2020
       Central Islip, New York

                                                         /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
